In an action to recover on promissory notes, respondent admits the making and delivery of the notes, denies that no part has been paid and that $8,000 plus interest is due and owing, and alleges a partial defense that $750 has been paid on account. Both the complaint and respondent’s answer are verified. Appellant’s motion insofar as it sought partial summary judgment against respondent was denied. Order modified by adding thereto after the second ordering paragraph an additional paragraph providing that that part of appellant’s motion which seeks partial summary judgment in the amount of $7,250 against the respondent be granted and that the action be severed as to all other issues. As thus modified order, insofar as appeal is taken, affirmed, without costs. Respondent admits that at least $7,250 is due and owing, and partial summary judgment should have been granted to that extent. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.